Citation Nr: 0402875	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  99-00 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent 
for service connected residuals of prostate cancer, status 
post radical perineal prostatectomy.

2.  Entitlement to effective date prior to October 10, 1996, 
for the grant of service connection for residuals of prostate 
cancer, status post radical perineal prostatectomy.

3.  Entitlement to an effective date prior to July 7, 1997, 
for a total rating based on individual unemployability due to 
service-connected disability.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1965, to September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from August 1998 and May 2002 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).    The veteran testified at a Board 
hearing at the RO in July 2003.  

For reasons explained below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  In reviewing the record the Board is unable to find 
that the veteran has been furnished proper VCAA notice with 
regard to his appeal.  The United States Court of Appeals for 
Veterans Claims (Court) has made it clear that failure to 
adequately show compliance with VCAA notice requirements is 
remandable error.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002); 
Huston v. Principi, 17 Vet. App. 195, 202 (2003).  

By rating decision in December 2002, the RO granted a total 
rating based on individual unemployability due to service-
connected disabilities, effective from July 7, 1997.  In a 
written communication received at the RO in January 2003, the 
veteran indicated that he felt he was entitled to a total 
rating effective from December 1, 1995.  The Board finds this 
communication to be a notice of disagreement.  Appropriate 
action, including issuance of a statement of the case, is 
therefore necessary with regard to this issue.  38 C.F.R. 
§ 19.26 (2003).  The Court has indicated that in such cases, 
the proper recourse is for the Board to remand the case to 
the RO.  Manlincon v. West, 12, Vet.App. 238 (1999).

Wherefore the issues on appeal are hereby REMANDED for the 
following actions:

1.  With regard to all three issues set 
forth on the cover page of this decision, 
the RO should furnish the appellant with 
an appropriate letter to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
appellant has been properly advised of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claims, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the appellant is expected to provide.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

2.  The RO should issue a statement of 
the case for the claim of entitlement to 
an effective date prior to July 7, 1997, 
for a total rating based on individual 
unemployability due to service-connected 
disability.  The veteran should be 
advised of the necessity of filing a 
timely substantive appeal if he wished to 
complete an appeal as to this issue.  

3.  After completion of the above, and 
any development the RO may deem 
necessary, the case should be returned to 
the Board after compliance with any 
applicable procedures, including (if 
necessary) issuance of a supplemental 
statement of the case as to the issues of 
a higher rating and an earlier effective 
date for the service-connected residuals 
of prostate cancer, status post radical 
perineal prostatectomy.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



